UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8209


GUSTAVO ALVARADO,

                Petitioner - Appellant,

          v.

TIM RILEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cv-01035-PMD)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gustavo Alvarado, Appellant Pro Se. Alphonso Simon, Jr., OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gustavo Alvarado seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this   case    to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                            The magistrate

judge recommended that relief be denied and advised Alvarado

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.            Despite this warning, Alvarado failed

to object to the magistrate judge’s recommendation.

            The     timely       filing     of   specific          objections       to   a

magistrate       judge’s     recommendation       is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned     of     the        consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.      Arn,    474       U.S.    140     (1985).

Alvarado has waived appellate review by failing to timely file

objections after receiving proper notice.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented         in     the    materials

before    the    court     and   argument      would    not    aid      the     decisional

process.

                                                                                 DISMISSED

                                           2